--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Execution Version
 

 
LOAN AGREEMENT
 


 
THIS LOAN AGREEMENT (this “Agreement”) is made as of April 6, 2011, by and
between ALLEGHANY CAPITAL CORPORATION, a Delaware corporation (“Alleghany”), and
LAREDO OIL, INC., a Delaware corporation (“Laredo”).
 
RECITALS
 
A.           Alleghany, Laredo and Mark See are in discussions and negotiations
with respect to a possible transaction involving Alleghany, Laredo and Mark See
(the “Proposed Transaction”).
 
B.           Pending the discussions concerning the Proposed Transaction,
Alleghany has agreed to loan to Laredo (the “Loan”) One Hundred Thousand Dollars
($100,000.00) (the “Loan Amount”) to assist Laredo in funding certain of its
operating costs and expenses.
 
C.           The Loan is to be evidenced by this Agreement and a senior
promissory note in the form of Exhibit A annexed hereto (“Note”).
 
D.           Alleghany has previously loaned $250,000 to Laredo pursuant to the
terms and conditions of that certain Loan Agreement dated November 22, 2010
(“Prior Loan Agreement”) between Alleghany and Laredo and that certain Senior
Promissory Note dated November 22, 2010 executed by Laredo in favor of Alleghany
(“Prior Note”).  It is the intention of the parties hereto that the priority of
the repayment of the Loan and the Note, and all interest thereon, shall be
subject and subordinate only to the loan made pursuant to the Prior Loan
Agreement and the Prior Note, and shall have priority over all other
indebtedness of Laredo.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants, conditions and agreements herein contained, and other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           The Loan and Loan Documents
 
a)           The Loan.  Subject to the terms and conditions contained herein,
Alleghany shall lend to Laredo an amount equal to One Hundred Thousand Dollars
($100,000.00) (the “Funded Amount”) which will be funded only if and when the
following shall have occurred: (i) this Agreement shall have been executed and
delivered by Alleghany and Laredo; (ii) the Note shall have been executed by
Laredo and delivered to Alleghany; and (iii) that certain letter agreement dated
April 6, 2011 extending the date of the exclusivity period under that certain
letter agreement dated November 22, 2010 to 5:00 pm, PDT, May 31, 2011, shall
have been executed and delivered by Laredo..
 
b)           Use of Loan Proceeds.  The proceeds from the Funded Amount of the
Loan shall be used solely and exclusively by Laredo for the following purposes,
and the proceeds of the Funded Amount shall not be used for any other purposes,
without the prior written consent of Alleghany, which consent Alleghany may
grant or withhold in its sole and absolute discretion:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 

 
i) 
to pay for legal fees, accounting fees, filing fees and other costs and expenses
associated with the Proposed Transaction and compliance by Laredo of its
reporting and filing requirements as a public company; and

 
 
ii)
other working capital needs for Laredo in its ordinary course of business
consistent with past practices, including payroll, insurance, other general and
administrative expenses and obtaining third party reserve reports.

 
Notwithstanding anything to the contrary set forth above, the proceeds of the
Funded Amount shall not be used, directly or indirectly, to pay for any
investment advisory fees, broker’s fees, finder’s fees or the like, or for any
costs or expenses, (including legal fees) relating to any pending or threatened
litigations or claims.
 
c)           Note.  Simultaneously with the execution and delivery of this
Agreement, Laredo shall execute and deliver to Alleghany the Note, in the form
attached as Exhibit A hereto.  The term “Loan Documents” as used in this
Agreement shall mean this Agreement and the Note.
 
2.           Negative Covenants.
 
a)           Laredo covenants to Alleghany that unless and until the Note is
paid in full, Laredo shall not, directly or indirectly, take or permit the
taking of any of the following actions or activities without the prior written
consent of Alleghany, which consent Alleghany may grant or withhold in
Alleghany’s sole and absolute discretion:
 
 
i)
Make any offer to purchase for cash, or purchase for cash, or acquire or redeem
for cash, any shares of the capital stock of Laredo, or any warrants or options
to purchase any shares of the capital stock of Laredo; or

 
 
ii)
Make any offer to acquire or redeem, or actually acquire or redeem, any
outstanding indebtedness of Laredo, including any convertible indebtedness of
Laredo, except to the extent the terms and conditions of such indebtedness
require such acquisition or redemption or to the extent the acquisition or
redemption payment is made in shares of capital stock or capital stock
equivalents of Laredo; or

 
 
iii)
declare or make any cash dividends or distributions.

 
b)           Laredo covenants to Alleghany that unless and until the Note is
paid in full, Laredo shall not, except for the purpose of raising funds to pay
off the Note, directly or indirectly, take or permit the taking of any of the
following actions or activities without the prior written consent of Alleghany,
which consent Alleghany may grant or withhold in Alleghany’s sole and absolute
discretion:
 
 
i)
Incur any indebtedness for money borrowed which is not expressly subordinated to
the payment of all interest and principal under the Note pursuant to a written
subordination agreement, satisfactory to Alleghany in its sole and absolute
discretion, which provides in substance and effect that no interest or principal
may be paid in respect of such indebtedness, either prior to or after default,
unless and until all interest and principal, and other charges, payable under
the Note is paid to Alleghany in full; or

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
ii)
If any indebtedness for money borrowed is incurred by Laredo which otherwise
satisfies the provisions of subparagraph (i) above, Laredo nevertheless makes
any payment of interest or principal in respect of such indebtedness before all
interest, principal and other charges due under the Note are paid in full; or

 
 
iii)
Guarantee any indebtedness of any other person, firm or entity; or

 
 
iv)
Merge or consolidate with any other corporation or entity, or sell, lease or
transfer or otherwise dispose of all or substantially all of the assets of
Laredo; or

 
 
v)
Grant or create any lien, pledge, security interest or other encumbrance in any
of the assets of Laredo; or

 
 
vi)
Enter into any transaction with any person, firm or entity which constitutes an
“Affiliate” (as defined in Section 7(f) below) of Laredo or Mark See.

 
3.           Affirmative Covenants.  Laredo covenants to Alleghany that unless
and until the Note is paid in full:
 
a)           Laredo shall deliver to Alleghany any and all amendments hereafter
made to Laredo’s Articles of Incorporation and Bylaws promptly upon their
adoption and prior to the filing of any said amendments with the Secretary of
State’s office.  Laredo’s Articles of Incorporation and Bylaws will continue to
be valid and binding until the Note is paid in full; notwithstanding anything
herein to the contrary, Laredo shall not amend its organizational documents
without Alleghany’s prior written consent unless such amendment is necessary to,
and its effectiveness is conditioned upon completion of, a sale or issuance of
capital stock, the proceeds of which are used to repay all principal and
interest outstanding on the Note;
 
b)           Laredo shall preserve and keep in force and effect its corporate
existence and all rights, licenses and permits necessary or appropriate to the
proper conduct of its business, except where any discontinuance or termination
shall not cause a material adverse change in the business, operations,
properties or condition of Laredo or its ability to perform its obligations
under this Agreement; and
 
c)           Laredo shall preserve and maintain its legal existence and all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, shall conduct its business in an orderly, efficient and regular
manner, and shall comply with all applicable laws and regulations of any person
and the terms of any indenture, contract or other instrument to which it may be
a party or under which it or its properties may be bound if failure to so comply
would have a material adverse effect on the business, properties or condition
(financial or otherwise) of Laredo.
 
d)           Laredo shall use all proceeds from the issuance or sale of any
shares of its capital stock to repay the principal and interest outstanding
under the Note.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
4.           Representations and Warranties of Laredo.  Laredo represents and
warrants to Alleghany as follows:
 
a)           Laredo has full power and authority, to execute, deliver and
perform this Agreement and the Note and all corporate action required to be
taken by the Board of Directors of Laredo has been duly and validly taken;
 
b)           Laredo is a Delaware corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware;
 
c)           This Agreement constitutes, and when delivered, the Note will
constitute, legal, valid and binding obligations of Laredo enforceable against
Laredo in accordance with their respective terms except as limited by general
principles of equity and by bankruptcy, insolvency and other laws affecting the
rights of creditors generally;
 
d)           There are no legal or administrative actions pending or, to the
best of Laredo’s knowledge, threatened against or related to Laredo; and
 
e)           The execution, delivery and performance of this Agreement and the
Note will not violate any governmental requirement (including, without
limitation, any applicable usury law), or conflict with, be inconsistent with or
result in any default under any of the representations or warranties, covenants,
conditions or other provisions of any indenture, mortgage, deed of trust,
easement, restriction of record, contract, document, agreement or instrument of
any kind to which Laredo is bound.
 
5.           Events of Default.  Each of the following shall constitute an event
of default (“Event of Default”) hereunder:
 
a)           Laredo fails to make any payment of principal or interest when and
as the same shall become due and payable, whether at maturity or by acceleration
or as part of any prepayment or otherwise, under the Note and does not cure such
failure within five (5) days after such failure;
 
b)           Laredo fails to perform or otherwise breaches any covenant
contained in this Agreement or the Note and, if such failure or breach is
capable of being cured, does not cure such failure or breach within ten (10)
days after written notice of such failure is given to Laredo by Alleghany;
 
c)           Any representation or warranty made to Alleghany by Laredo in this
Agreement is or becomes false, inaccurate or misleading in any material respect
either as of the date of this Agreement or as of the date on which Alleghany is
required to fund the Second Loan Installment, or at any time thereafter;
 
d)           Laredo breaches or violates any provisions of any other written
agreement entered into with Alleghany; or
 
e)           Laredo files a petition in bankruptcy or for any form of debtor
relief under any present or future law relating to bankruptcy or debtor relief;
or such a filing or petition is filed against Laredo and Laredo either consents
to or does not oppose such filing or petition, or such petition is not dismissed
within sixty (60) days after filing; or Laredo consents to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or similar official of Laredo or for any part of Laredo’s
property; or Laredo makes an assignment for the benefit of its creditors.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
6.           Remedies.  Upon an Event of Default, the Alleghany may, at its
option, and without further notice to or demand upon Laredo:
 
a)           If an Event of Default occurs prior to or exists as of the date on
which Alleghany is required to fund the Second Loan Installment, Alleghany shall
not have any obligation to fund the Second Loan Installment.
 
b)           Declare any or all indebtedness evidenced by the Note to be due and
payable immediately without notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, notice of intent to
accelerate, notice of acceleration, or other notices or demands of any kind or
character, all at Alleghany’s option, exercisable in its sole discretion;
 
c)           Exercise any other right or remedy available to Alleghany under
this Agreement, or at law or in equity.
 
7.
Miscellaneous.

 
a)           Attorneys’ Fees and Expenses.  If either party hereto fails to
perform any of its obligations under this Agreement or if any dispute arises
between the parties hereto concerning the meaning or interpretation of any
provision of this Agreement, then the defaulting party or the party not
prevailing in such dispute, as the case may be, shall pay any and all costs and
expenses incurred by the other party on account of such default and/or in
enforcing or establishing its rights hereunder, including, without limitation,
court costs and reasonable attorneys’ fees and disbursements.  Any such
attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Agreement shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Agreement and to survive and not be merged into any such judgment.
 
b)           Notice.  All notices hereunder shall be in writing.  Notices may be
delivered personally, by reputable overnight courier, or by United States mail,
postage prepaid, to either party at the address set forth below, or at such
other address as a party, by written notice, may designate.  Notices given by
hand shall be deemed received on the day so delivered, transmitted or
sent.  Notices given by overnight courier shall be deemed received on the first
business day following the mailing date.  Notices mailed shall be deemed
received as of 5:00 P.M. on the third business day following the mailing
date.  Any notices shall be deemed delivered only when actually delivered or
transmitted and received at the specified address.
 


 
5

--------------------------------------------------------------------------------

 
 
 
Alleghany:
Alleghany Capital Corporation

 
7 Times Square Tower, 17th Floor

New York, NY  10036
Attn.: Christopher Dalrymple, Secretary


 
Laredo:
Mark See, Chief Executive Officer

 
Laredo Oil, Inc.

P.O. Box 22
Big Horn, WY 82833
 
 
with a copy to:
Bradley E. Sparks, Chief Financial Officer

 
Laredo Oil, Inc.

 
2203 Townes Lane

Austin, TX  78703
 
c)           Amendment.  This Agreement may not be amended except in
writing.  This Agreement sets forth the entire understanding of the parties
respecting the Loan from Alleghany to Laredo and supersedes all prior
understandings or agreements of the parties, oral or otherwise.
 
d)           Waiver, Third Parties.  No waiver by Alleghany of any provision
hereof and no consent or approval by Alleghany shall be valid unless in writing,
and then shall apply only to the extent specifically set forth in such
writing.  Alleghany may, in its sole discretion, waive any provision of this
Agreement, including the restrictions on use of the proceeds of the Loan and
such waiver shall not affect the validity of this Agreement or any other Loan
Document.  This Agreement is not intended to benefit, and does not benefit, any
third person.
 
e)           Assignment; Choice of Law.  Alleghany may, in its sole discretion,
sell, assign or otherwise transfer all or a portion of its interest and rights
in the Loan and in any of the Loan Documents to any subsidiary or affiliate of
Alleghany.  This Agreement shall be binding on and inure to the benefit of their
respective successors and assigns of the parties hereto, except that Laredo may
not assign or transfer any of its rights hereunder without the prior written
consent of Alleghany.  This Agreement, and the rights and remedies of Alleghany
and Laredo as provided herein, shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts or choice of
law principles.
 
f)           “Affiliate” of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.  For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
g)           Counterparts.  This Agreement may be executed in counterparts, all
such counterparts together constituting but one and the same instrument.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
IN WITNESS HEREOF, the parties hereto have executed and delivered this Loan
Agreement as of the date first set forth above.
 
ALLEGHANY:
 
ALLEGHANY CAPITAL CORPORATION,
a Delaware corporation
           
 
 
By:
/s/  Peter R. Sismondo         Peter R. Sismondo, Vice President            

 
LAREDO:
  LAREDO OIL, INC., a Delaware corporation            
 
 
By:
/s/  Mark See         Mark See, President and CEO            



 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Exhibit A


Senior Promissory Note


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  THIS NOTE
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO LAREDO OIL, INC.
THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SUCH ACT.


SENIOR PROMISSORY NOTE
 
 

$100,000.00  April 6, 2011
 New York, New York

 
FOR VALUE RECEIVED, the receipt and adequacy of which is hereby acknowledged by
the undersigned, Laredo Oil, Inc., a Delaware corporation (“Borrower”), does
hereby promise to pay to the order of Alleghany Capital Corporation, a Delaware
corporation (“Lender”), at 7 Times Square Tower, 17th Floor, New York, NY 10036,
or at such other place as may be designated from time to time in writing by
Lender, One Hundred Thousand Dollars ($100,000.00) (the “Outstanding Principal
Sum”), plus interest thereon as provided for herein.  All sums owing hereunder
are payable in lawful money of the United States of America, in immediately
available funds.


This Senior Promissory Note (this “Note”) is being executed and delivered in
connection with Lender’s undertaking to fund to Borrower (the “Loan”) the sum of
One Hundred Thousand Dollars ($100,000.00) (“Loan Amount”) pursuant and subject
to the terms and conditions of that certain Loan Agreement of even date herewith
between Borrower and Lender (“Loan Agreement”).  Unless otherwise defined in
this Note, all capitalized terms used in this Note shall have the meanings
ascribed to them in the Loan Agreement.
 
1.           Interest.
 
(a)           Note Rate.  Interest shall accrue on the Outstanding Principal Sum
of this Note from the date on which the Outstanding Principal Sum hereunder or
portion thereof is funded by Lender to the date such Outstanding Principal Sum
is paid in full, at the rate of six percent (6%) per annum (referred to herein
as the “Note Rate”).
 
(b)           Default Rate.  Upon the occurrence of an “Event of Default” (as
defined in Paragraph 5 below), and so long as such Event of Default shall
continue, the Outstanding Principal Sum together with all unpaid interest
accrued thereon shall bear interest at an annual rate (the “Default Rate”) equal
to the then applicable Note Rate plus three percent (3%) per annum.
 
2.           Payments.
 
(a)           Subject to the provisions of Paragraph 6 below, interest shall be
payable semi-annually, commencing on May 22, 2011 (each, an “Interest Payment
Date”).  The Outstanding Principal Sum (together with all accrued and unpaid
interest thereon) shall be all due and payable on the “Maturity Date” set forth
in Section 3 below.  Notwithstanding the foregoing, all amounts received by
Borrower after the date of this Note from the issuance or sale of shares of the
capital stock of Borrower (referred to herein as “Equity Sale Proceeds”) shall
be used and applied as followed: (i) first, to pay all accrued and unpaid
interest under the Prior Note; (ii) second, to pay the “Outstanding Principal
Sum” under the Prior Note; (iii) third, to pay all accrued and unpaid interest
under this Note; and (iv) fourth, to pay the Outstanding Principal Sum under
this Note.
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
(b)           Notwithstanding the foregoing Paragraph 2(a), on each Interest
Payment Date, Borrower may elect to allow the interest then due and payable to
accrue and compound, at which time and giving effect to such election the
interest having accrued on the Outstanding Principal Sum since the date of this
Note or the most recent Interest Payment Date (whichever is later) shall be
added to the principal amount of the Loan and become part of the Original
Principal Sum for all purposes of this Note.
 
3.           Maturity Date.
 
(a)           If the “Proposed Transaction” referred to in the Loan Agreement is
not consummated prior to May 31, 2011, then the entire Outstanding Principal
Sum, and all accrued and unpaid interest thereon, shall be all due and payable
on the date which is the earlier of (a) the date on which Borrower consummates
any equity or debt financing involving the receipt by Borrower of proceeds of at
least $500,000.00; (b) December 31, 2011 or (b) the “Accelerated Maturity Date”
(as defined in Paragraph 6 below).
 
(b)           If the “Proposed Transaction” referred to in the Loan Agreement is
consummated prior to May 31, 2011, then the entire Outstanding Principal Sum,
and all accrued and unpaid interest thereon, shall be all due and payable on the
date which is the earlier of (a) December 31, 2013 or (b) the “Accelerated
Maturity Date” (as defined in Paragraph 6 below).
 
(c)           The actual date on which the entire Outstanding Principal Sum is
all due and payable under this Section 3 shall be referred to herein as the
“Maturity Date”.
 
4.           Not Revolving Line of Credit.  The Loan does not constitute a
revolving credit and when any repayment of the Outstanding Principal Amount
occurs, such Outstanding Principal Amount may not be re-borrowed.
 
5.           Events of Default.  The occurrence of any one or more of the
following events with respect to the Borrower shall constitute an event of
default hereunder (each an “Event of Default”):
 
(a)           Borrower fails to make any payment of principal or interest when
and as the same shall become due and payable, whether at maturity or by
acceleration or as part of any prepayment or otherwise, under this Note and does
not cure such failure within five (5) days after such failure;
 
(b)           Borrower fails to perform or otherwise breaches any covenant
contained in the Loan Agreement or this Note and, if such failure or breach is
capable of being cured, does not cure such failure or breach within ten (10)
days after written notice of such failure is given to Borrower by Lender;
 
(c)           Any representation or warranty made to Lender by Borrower in the
Loan Agreement is or becomes false, inaccurate or misleading in any material
respect as of the date of the Loan Agreement or as of the date on which Lender
funds the Outstanding Principal Amount;
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
(d)           Borrower breaches or violates any provisions of any other written
agreement entered into with Lender;
 
(e)           An “Event of Default” (as this term is defined in the Prior Note)
occurs or exist; or
 
(f)           Borrower files a petition in bankruptcy or for any form of debtor
relief under any present or future law relating to bankruptcy or debtor relief;
or such a filing or petition is filed against Borrower and Borrower either
consents to or does not oppose such filing or petition, or such petition is not
dismissed within sixty (60) days after filing; or Borrower consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or similar official of Borrower or for any
part of Borrower’s property; or Borrower makes an assignment for the benefit of
its creditors.
 
6.           Remedies.  Upon the occurrence of any Event of Default, Lender
shall be entitled to exercise one or more of the following remedies:
 
(a)           Declare by written notice to the Borrower, the then entire
Outstanding Principal Sum, together with accrued interest thereon, immediately
due and payable without presentment or demand for payment, protest or other
notices or demands of any kind (all of which are hereby expressly waived by
Borrower), on the date specified in such written notice to the Borrower, which
date (the “Accelerated Maturity Date”) shall be no earlier than the fifth (5th)
day following the date of such notice.
 
(b)           In addition, Lender shall be entitled to exercise any and all such
other rights and remedies as the Lender may have under law or in equity.
 
(c)           All of Lender’s rights and remedies in connection with this Note
or under applicable law or at equity shall be cumulative, and Lender’s exercise
of any one or more of those remedies shall not constitute an election of
remedies.
 
7.           Interest Computation.  Interest shall be computed on the basis of a
fraction, the denominator of which is three hundred sixty-five (365) and the
numerator of which is the actual number of days in the month of such adjustment.
 
8.           Principal Prepayments.  Borrower shall have the right to prepay
this Note, in whole or in part, at any time without penalty.
 
9.           Right to Make Notations.  The holder of this Note is hereby
authorized to record the date of funding of the Outstanding Principal Amount,
the date and amount of each payment of principal and interest, and applicable
interest rates and other information with respect thereto, on schedules to be
annexed to and constituting a part of this Note (or record such information by
any analogous method the holder hereof may elect consistent with its customary
practices) and any such recordation shall constitute prima facie evidence,
absent manifest error, of the accuracy of the information so recorded; provided,
however, that the failure to make a notation or the inaccuracy of any notation
shall not limit or otherwise affect the obligations of Borrower under this Note.
 
10.           Delay in Enforcement.  If Lender delays in exercising or failing
to exercise any of their respective rights under this Note, that delay or
failure shall not constitute a waiver of any of Lender’s rights, or of any
breach, default or failure of condition of or under this Note.  No waiver by
Lender of any of its rights, or of any such breach, default or failure of
condition shall be effective, unless the waiver is expressly stated in a writing
signed by Lender.
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
11.           Assignment.  This Note inures to and binds the heirs, legal
representatives, successors and assigns of Borrower and Lender; provided,
however, that Borrower may not assign this Note or assign or delegate any of its
rights or obligations under this Note.
 
12.           Usury Laws.  Borrower and Lender intend to comply at all times
with applicable usury laws.  If at any time such laws would render usurious any
amounts due under this Note under applicable law, then it is Borrower’s and
Lender’s express intention that Borrower not be required to pay interest on this
Note at a rate in excess of the maximum lawful rate, that the provisions of this
Section shall control over all other provisions of this Note which may be in
apparent conflict hereunder, that such excess amount shall be immediately
credited to the principal balance of this Note (or, if this Note has been fully
paid, refunded by Lender to Borrower), and the provisions hereof shall
immediately be reformed and the amounts thereafter decreased, so as to comply
with the then applicable usury law, but so as to permit the recovery of the
fullest amount otherwise due under this Note.
 
13.           Unconditional Liability; No Offsets.  Borrower promises absolutely
and unconditionally to pay the indebtedness evidenced hereby, in accordance with
the terms and conditions set forth in this Note, without offset or counterclaim.
 
14.           Governing Law and Waivers.  This Note shall be governed by the
laws of the State of New York.  The Borrower hereby waives presentment; demand;
notice of dishonor; notice of default or delinquency; notice of acceleration;
notice of nonpayment; notice of costs, expenses or losses and interest thereon;
and notice of interest on interest and late charges.
 
15.           Business Days; Application of Payments.  Whenever any payment on
this Note shall be stated to be due on a day that is not a business day, such
payment shall instead be made on the next succeeding business day, and such
extension of time shall be included in the computation of interest payable on
this Note.  Each payment hereunder shall be credited first to accrued and unpaid
interest then due and the remainder of such payment shall be credited to
principal.
 
16.           Jurisdiction and Venue.  The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of (a) the Supreme Court of the State of
New York, New York County and (b) the United States District Court for the
Southern District of New York, for purposes of any action, lawsuit or other
proceeding arising out of or relating to this Note and each party hereby
irrevocably agrees that all claims in respect of such dispute or any suit,
action proceeding related thereto may be heard and determined in such
courts.  The parties hereby irrevocably waive, to the fullest extent permitted
by applicable law, any objection which they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each of the parties hereto hereby consents to process being served by any
party to this Note in any suit, action or proceeding by the mailing of a copy
thereof to the applicable party.
 
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
17.           Attorneys Fees.  If any attorney is engaged by Lender to enforce
or defend any provision of this Note, or as a consequence of any Event of
Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys’ fees and all
costs incurred by Lender in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance owing hereunder as if such unpaid attorneys’ fees and
costs had been added to the principal.
 
[Next Page Is Signature Page]
 
 
 
 
 
 
A-5

--------------------------------------------------------------------------------

 
 
[Signature Page for Senior Promissory Note]
 
IN WITNESS WHEREOF, the undersigned, by its duly authorized and acting executive
officer, has executed this Senior Promissory Note as of the date first set forth
above.
 
 

 
BORROWER:
 
Laredo Oil, Inc., a Delaware corporation
         
 
By:
/s/ Mark See      
Mark See, President and CEO
         

 
 
 
 
 
A-6

--------------------------------------------------------------------------------